Citation Nr: 1433438	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy, right lower extremity.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy, left lower extremity.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for glaucoma.

5.  Whether the reduction of the disability rating for residuals of prostate cancer with prostatitis, from 100 percent to 60 percent, effective May 1, 2014, was proper.

6.  Entitlement to a disability rating in excess of 10 percent prior to November 1, 2010 for prostatitis, and in excess of 60 percent from May 1, 2014 for residuals of prostate cancer with prostatitis.

7.  Entitlement to a disability rating in excess of 10 percent for plantar calluses and wart, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

Concerning the issue of an increased rating for residuals of prostate cancer with prostatitis, service connection for prostatitis was originally granted by means of an April 1987 rating decision.  The Veteran filed his current claim for an increased rating for prostatitis in April 2006.  An increased rating for prostatitis was denied by the RO by means of an October 2006 decision; the Veteran subsequently perfected an appeal of this issue.  During the course of the appeal, the Veteran received a diagnosis of prostate cancer.  Based on the Veteran's statements and the medical evidence, in a March 2012 decision, the RO recharacterized the issue of entitlement to an increased rating for prostatitis, to entitlement to an increased rating for prostatitis with prostate cancer.  This recharacterization is reflected in the Board's characterization of the issues on appeal as listed on the title page.

In connection with recharacterizing this particular issue as entitlement to an increased rating for prostatitis with prostate cancer, by rating decision in March 2012, the RO granted a 100 percent rating for prostatitis with prostate cancer effective November 1, 2010.  This rating was later reduced to 60 percent from May 1, 2014.  Inasmuch as higher ratings are available prior to November 1, 2010, and subsequent to May 1, 2014 for prostatitis with prostate cancer, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of whether new and material evidence sufficient to reopen claims of entitlement to service connection for peripheral neuropathy, bilateral lower extremities has been received; service connection for cataracts and glaucoma; whether the reduction of the disability rating for residuals of prostate cancer with prostatitis, from 100 percent to 60 percent, effective May 1, 2014, was proper; and entitlement to a disability rating in excess of 10 percent prior to November 1, 2010 for prostatitis, and in excess of 60 percent from May 1, 2014 for residuals of prostate cancer with prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the entire period on appeal, the Veteran's plantar calluses and wart, left foot, were manifested by no more than moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for plantar calluses and wart, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in May 2006.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO last provided the Veteran with a VA examination with regard to his service-connected left foot plantar callus and wart in August 2010.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected left disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  In this matter, the Board notes that the Veteran has had opportunities to indicate that there has been a material change in his left foot plantar callus and wart disability and has not done so since August 2010.  As the Veteran has not asserted that there has been a material change in his left foot plantar callus and wart disability on appeal since his last VA examination, the Board will decide the issue on appeal based on the evidence of record. 

Although the Veteran's accredited representative has asserted that the August 2010 VA examination report is "stale," the Board additionally notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of the August 2010 examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for Plantar Callus and Wart, Left Foot

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection was originally awarded for plantar callus and wart, left foot, by means of a November 1972 RO decision, with a noncompensable disability rating.  An increased rating of 10 percent was awarded in a November 1981 rating decision.  The Veteran filed his current claim for an increased rating in April 2006.  

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

The Veteran's current 10 percent rating for plantar callus and wart, left foot, has been rated pursuant to Diagnostic Code 7899-5276, indicating that he has an unlisted disability rated on the basis of flatfoot.

In this case, the Board also considered all other Diagnostic Codes which may be applicable to the Veteran's particular foot disability.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284. 

Diagnostic Code 5276 (flatfoot) provides a 10 percent disability rating where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the objective medical evidence does not reveal atrophy of the musculature, disturbed circulation, weakness, contracture of the plantar fascia, dorsiflexion with limited motion of any toes, or malunion or nonunion of tarsal or metatarsal bones attributable to the service-connected left foot plantar callus and wart.

Diagnostic Codes 5280, 5281, and 5282 do not provide ratings in excess of 10 percent.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On VA compensation and pension examination in May 2006, the Veteran reported experiencing tenderness, swelling, heat, stiffness, fatigueability, and weakness.  He described pain in the center portion of the plantar surface.  On objective examination, there was no abnormal motion, edema, effusion, fatigability of the foot, instability, mass, muscle atrophy, redness, spasm, tenderness, heat, weakness, incoordination, or other skin abnormalities.  The examiner observed mild painful inversion and eversion.  No evidence of abnormal weight bearing was found, and the Veteran's gait was deemed normal.  Circulation was normal, and no deformity of the foot was found.  The examiner found no evidence of malunion or nonunion of the tarsal/metatarsal joints.  There was a 2 centimeter callus on the plantar surface of the left foot.  

VA follow-up records from 2007 through the present reflect that the Veteran had a left foot callous that was regularly debrided.  

On VA compensation and pension examination in August 2010, the Veteran reported that he treated his callus with a pumice stone and lotion.  The Veteran complained of pain and stiffness.  No heat, redness, fatigability, weakness, or lack of endurance was noted.  On objective examination, the examiner found no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing.  There was objective evidence of tenderness on the plantar surface.  No evidence of malunion or nonunion of the tarsal/metatarsal bones was noted.  The examiner observed dry skin on the bottom of the foot but no lesions, deformities, calluses, or warts of the left foot.

The Board finds that a disability rating in excess of 10 percent is not warranted for the plantar callus and wart of the Veteran's left foot at any time throughout the period of appeal.  In this matter, the Veteran has consistently complained of pain on manipulation and use of the feet; however, the objective evidence does not suggest that the pain attributable to the callus and wart is severe or moderately severe.  Although the Veteran clearly has experienced a callus and wart on his left foot, the May 2006 VA examiner described the pain as mild, and the August 2010 VA examiner found no evidence of painful motion.  Further, there is no evidence of spasm or marked deformity.  In weighing the evidence of record, the Board finds the observations of the two VA examiners to be most probative, as they were trained professionals impartially reporting the results of their objective examination.  As such, the most probative evidence of record suggests that the symptomatology attributable to the service-connected plantar callus and wart of the left foot is no more that moderate.  As the symptomatology does not rise to the level of moderately severe, a rating in excess of 10 percent is not warranted under Diagnostic Code 5284.  Similarly, as the symptomatology does not rise to the level of severe, a rating in excess of 10 percent is not warranted under Diagnostic Code 5276.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the left foot callus and wart is inadequate.  As reviewed above, a comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected left foot plantar callus and wart.  Additionally, the evidence does not suggest that the Veteran is unemployable because of his service-connected left foot plantar callus and wart.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent for plantar calluses and wart, left foot is denied.


REMAND

As noted in the introduction, by way of a March 2012 rating decision, the RO granted a 100 percent rating for prostatitis with prostate cancer effective November 1, 2010.  In January 2013, the RO provided the Veteran with notice of a proposed reduction to 60 percent of the assigned disability rating for prostate cancer with prostatitis.  In a February 2014 decision, the RO effectuated the proposed reduction, effective May 1, 2014.  The February 2014 RO decision also, in pertinent part, denied service connection for cataracts and glaucoma, and found that new and material evidence sufficient to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities had not been submitted.  In March 2014, the Veteran submitted a notice of disagreement with the rating reduction, denial of service connection for cataracts and glaucoma, and finding that new and material evidence sufficient to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities had not been submitted.

As the Veteran has not been provided a statement of the case in response to the notice of disagreement, a remand is required for the issuance of a statement of the case concerning the rating reduction for prostate cancer with prostatitis, denial of service connection for cataracts and glaucoma, and finding that new and material evidence sufficient to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities had not been submitted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Further, until the appeal concerning the rating reduction for prostate cancer with prostatitis is either perfected or abandoned, adjudication of the claim for an increased rating for prostate cancer with prostatitis must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the appellant and his representative on the issues of whether new and material evidence sufficient to reopen claims of entitlement to service connection for peripheral neuropathy, bilateral lower extremities has been received; service connection for cataracts and glaucoma; and whether the reduction of the disability rating for residuals of prostate cancer with prostatitis, from 100 percent to 60 percent, effective May 1, 2014, was proper.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to any of these matters, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


